PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin May 5, 2011 (804) 217-5897 DYNEX CAPITAL, INC.REPORTS FIRST QUARTER 2011 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported today net income of $10.3 million, or $0.31 diluted earnings per common share, for the first quarter of 2011 compared to net income of $4.5 million, or $0.30 diluted earnings per common share, for the first quarter of 2010.The Company reported that its book value per common share was $9.51 as of March 31, 2011 versus $9.64 as of December 31, 2010.Other highlights for the first quarter include: · Raised common equity capital of $94.8 million, net of issuance costs, the majority of which was deployed during the quarter, increasing shareholders’ equity to $383.5 million and increasing the investment portfolio to $2,279.6 million as of March 31, 2011; · Generated net interest income of $12.7 million during the first quarter of 2011 versus $7.2million in the first quarter of 2010 and $10.9 million in the fourth quarter of 2010; · Earned a net interest spread of 2.68% in the quarter versus 2.98% for the first quarter of 2010 and 3.07% for the fourth quarter of 2010; · Increased overall leverage to approximately 5.2 times shareholders’ equity as of March 31, 2011 as compared to approximately 4.6 times shareholders’ equity at December 31, 2010. The Company has scheduled a conference call for Friday, May 6, 2011 at 11:00 a.m. ET, to discuss first quarter 2011 results.The conference call may be accessed by dialing 1-877-317-6789 and will also be webcast online at www.dynexcapital.com through a link provided under “Investor Relations/IR Highlights.” Management Comments Thomas Akin, Chairman and Chief Executive Officer, commented, “During the quarter we continued our efforts to enhance scalability as we raised approximately $95 million in new equity capital. Through quarter end we deployed approximately $80 million of the equity proceeds principally in hybrid Agency ARMs, most of which settled at the end of the quarter.We have continued to invest the proceeds during the second quarter as we move toward our leverage target of 6 times shareholders’ equity based on the current composition of the investment portfolio and current borrowing conditions. Our book value declined modestly during the quarter from declines in prices due to wider spreads on non-Agency CMBS and certain Agency MBS.Spreads on Agency MBS have tightened since the end of the first quarter which has increased book value.Our focus remains on constructing a high quality short duration investment portfolio with modest leverage.We added substantial interest rate swaps during the quarter as a hedge to potentially rising interest rates. We believe our investment portfolio and balance sheet are well positioned whether interest rates remain low or begin to rise.” Results of Operations Net interest income increased to $12.7 million for the first quarter of 2011 versus $7.2 million for the first quarter of 2010 and $10.9 million for the fourth quarter of 2010.The increase in net interest income is attributable to growth in average interest earning investments to $1,784.6 million for the first quarter of 2011 versus $907.6 million in the first quarter of 2010 and $1,244.4 million for the fourth quarter of 2010. Most of the growth has been in Agency RMBS and resulted from the deployment of capital raised by the Company over the last year with a recent increase in hybrid Agency ARMs as the Company deployed the proceeds of its equity offering during the during the first quarter of 2011. Most of the hybrid Agency ARMs purchased in the first quarter did not settle until the end of March. Premium amortization, net on investments, which reduces net interest income, was $3.9 million for the first quarter of 2011 versus $1.5 million for the first quarter of 2010 and $1.4 million for the fourth quarter of 2010.The increased premium amortization resulted from the larger portfolio size and increased actual and projected prepayment speeds on seasoned non-Agency CMBS. Net portfolio interest spread for the first quarter of 2011 was 2.68%.The net portfolio interest spread is the difference between the yield on the Company’s interest-earning investment portfolio of 3.90% and its cost of funds of 1.22% for the first quarter of 2011.The net portfolio interest spread was 2.98% for the first quarter of 2010 and 3.07% for the fourth quarter of 2010.The net portfolio interest spread decreased in the first quarter compared to the fourth quarter of 2010 due to a 0.42% decline in investment yields, principally due to the addition of lower yielding hybrid Agency ARMs in the first quarter, lower premium amortization in the fourth quarter of 2010 on Agency RMBS, and a decline in non-Agency CMBS yields in the first quarter from increased actual and projected prepayment speeds.Cost of funds was flat for the first quarter of 2011 compared to the fourth quarter of 2010 as continued improvement in the Company’s repurchase agreement rates was offset by increasing interest rate swap expense. Agency MBS Investments The Company’s investments in Hybrid Agency ARMs increased substantially during the first quarter of 2011 as the Company deployed the net proceeds of its common equity capital raising activities. As of March 31, 2011, the Company had $1,340.4 million in Hybrid Agency ARMs with a weighted average months-to-reset of 37 months, $280.2 million in Agency ARMs with a weighted average months-to-reset of 6 months, and $249.1 million in fixed rate Agency CMBS.The Company’s Agency MBS at March 31, 2011 consisted of $1,619.2 million in Fannie Mae Agency MBS and $250.5 million in Freddie Mac Agency MBS.The following table summarizes certain information about the Company’s Agency MBS investments for the periods presented: (amounts in thousands) Quarter ended March 31, 2011 Quarter ended Dec 31, 2010 Quarter ended March 31, 2010 Weighted average annualized yield for the period % % % Weighted average annualized cost of funds including interest rate swaps for the period % % % Net interest spread for the period % % % Average balance for the period $ $ $ CPR for the period % % % Weighted average coupon % % % Weighted average months-to-reset on ARMs, period end 32 27 17 Amortized cost (as a % of par), period end % % % Weighted average repurchase agreement original term to maturity (days), period end 50 50 55 Non-Agency Investments As of March 31, 2011, the fair value of the Company’s non-Agency CMBS and RMBS was $250.4 million and $14.8 million, respectively.Below is certain information about the Company’s non-Agency MBS and securitized mortgage loan portfolio as of and for the quarter ended March 31, 2011: (amounts in thousands) CMBS RMBS Securitized loans Principal balance $ $ $ Amortized cost basis, net of reserves $ $ $ Average balance for the quarter, amortized cost $ $ $ Weighted average annualized yield for the period % % % Weighted average annualized cost of funds % % % Net interest spread for the period % % % Amortized cost (excluding reserves) as a % of par % % % Percentage ‘AAA’ and ‘AA’-rated % % % Percentage below ‘AA’-rated % % % Seriously delinquent loans (loans 60+ days past due) in the Company’s securitized mortgage loan portfolio totaled $24.6 million as of March 31, 2011 versus $17.7 million as of December 31, 2010.One loan with a balance of$8.1 million became seriously delinquent during the quarter.The Company has recorded an allowance for loan losses of $4.5 million for its securitized mortgage loan portfolio. Hedging Activities During the first quarter of 2011 the Company entered into $527 million of pay-fixed interest rate swaps with a weighted average initial term of 44 months and a weighted average rate of 1.60%.As of the end of the quarter, the Company had a total of $872 million in pay-fixed interest rate swaps with a weighted average rate of 1.63% and a weighted average remaining maturity of 40 months.Of this amount, $27 million are considered trading instruments and have a weighted average rate of 2.88% and weighted average remaining maturity of 66 months and are intended to offset market value changes of Agency CMBS with a par value of $22.6 which are also designated as trading instruments.The remainder of the interest rate swaps hedges the Company’s exposure to changes in LIBOR for its repurchase agreement borrowings. Shareholders’ Equity and Book Value per Common Share Shareholders’ equity was $383.5 million as of March 31, 2011 versus $292.4 million as of December 31, 2010.During the quarter, the Company issued 9.6 million shares in common stock for net proceeds after expenses of $94.8 million through a common stock offering and through its equity placement program. The following table summarizes the allocation of the Company’s shareholders’ equity as of March 31, 2011 and the net earnings contribution for the quarter on each component of the Company’s balance sheet: (amounts in thousands) Asset Carrying Basis Associated Financing(1)/Liability Carrying Basis Allocated Shareholders’ Equity % of Shareholders’ Equity 1Q11 Net Interest Income Contribution(2) Agency RMBS $ $ ) $ % $ Agency CMBS ) % Non-Agency RMBS ) % Non-Agency CMBS ) % Securitized mortgage loans ) % Other investments – % 33 Hedging instruments (3) ) ) )% ) Cash and cash equivalents – % 4 Other assets/other liabilities ) % – $ $ ) $ % $ Associated financing for investments includes repurchase agreements, securitization financing issued to third parties and TALF financing (the latter two of which are presented on the Company’s balance sheet as “non-recourse collateralized financing”).Associated financing for hedging instruments represents the fair value of the interest rate swap agreements in a liability position. Amount equals net interest income after provision for loan losses. Amount listed for net interest income contribution from hedging instruments does not include the change in fair value of interest rate swaps that are designated as trading instruments and included on the statement of income in “fair value adjustments, net”. Company Description Dynex Capital, Inc. is an internally managedreal estate investment trust, or REIT, which invests in mortgage assets on a leveraged basis.The Companyinvests in Agency and non-Agency RMBS and CMBS. The Companyalso has investments in securitized single-family residential and commercial mortgage loansoriginated by the Companyfrom 1992 to 1998. Additional information about Dynex Capital, Inc. is available at www.dynexcapital.com. Note: This release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The words “believe,” “expect,” “forecast,” “anticipate,” “estimate,” “project,” “plan,” and similar expressions identify forward-looking statements that are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified. Forward-looking statements in this release include, without limitation, statements regarding future interest rates, characteristics of future investment environments, our future investment strategies, our future leverage levels and financing strategies, and the expected performance of our investment portfolio and certain of our investments. The Company’s actual results and timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements as a result of unforeseen external factors. These factors may include, but are not limited to, changes in general economic and market conditions, including the ongoing volatility in the credit markets which impacts asset prices and the cost and availability of financing, defaults by borrowers, availability of suitable reinvestment opportunities, variability in investment portfolio cash flows, fluctuations in interest rates, fluctuations in property capitalization rates andvalues of commercial real estate, defaults by third-party servicers, prepayments of investment portfolio assets, other general competitive factors, uncertainty around government policy, the impact of regulatory changes, including the Emergency Economic Stabilization Act of 2008 and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,the full impacts of which are unknown at this time, and the impact of Section 404 of the Sarbanes-Oxley Act of 2002. For additional information on risk factors that could affect the Company’s forward-looking statements, see the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, and other reports filed with and furnished to the Securities and Exchange Commission. ### DYNEX CAPITAL, INC. Consolidated Balance Sheets (Thousands except per share data) March 31, December 31, (unaudited) ASSETS Agency MBS $ $ Non-Agency MBS Securitized mortgage loans, net Other investments Cash and cash equivalents Derivative assets Principal receivable Accrued interest receivable Other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Non-recourse collateralized financing Derivative liabilities Accrued interest payable Accrued dividends payable Other liabilities SHAREHOLDERS' EQUITY: Preferred stock, par value $.01 per share, 50,000,000 shares authorized; none outstanding – – Common stock par value $.01 per share, 100,000,000 shares authorized; 40,318,159 and 30,342,897 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) $ $ Book value per common share $ $ DYNEX CAPITAL, INC. Consolidated Statements of Operations (Thousands except share and per share data) (unaudited) Three Months Ended March 31, Interest income: Agency MBS $ $ Non-Agency MBS Securitized mortgage loans Other investments 33 32 Cash and cash equivalents 4 3 Interest expense Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Gain on sale of investments, net – 77 Fair value adjustments, net ) 82 Other income, net 43 General and administrative expenses: Compensation and benefits ) ) Other general and administrative expenses ) ) Net income Preferred stock dividends – ) Net income to common shareholders $ $ Weighted average common shares: Basic Diluted Net income per common share: Basic $ $ Diluted $ $
